Citation Nr: 1514490	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-05 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for service-connected tinnitus.

2.  Entitlement to a compensable rating for service-connected bilateral hearing loss.

3.  Entitlement to a rating higher than 10 percent for service-connected hypertension.

4.  Entitlement to a rating higher than 10 percent for service-connected status-post discectomy and laminectomy with herniated nucleus pulposus at L4-5.

5.  Entitlement to an initial rating higher than 10 percent for service-connected radiculopathy of the right lower extremity.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to June 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Although the most recent supplemental statement of the case indicated the hearing loss rating is at 10 percent, it is clear from the body of the document, as well as other rating decisions and statement of the case, that the rating has actually remained at zero percent (noncompensable).

The issues of a higher rating for service-connected bilateral hearing loss, hypertension, status-post discectomy and laminectomy with herniated nucleus pulposus at L4-5, and radiculopathy of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The 10 percent rating currently in effect is the maximum schedular rating for tinnitus, whether it is perceived in one ear or each ear.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial rating in excess of 10 percent for tinnitus, which is rated under Diagnostic Code 6260.

Ten percent disabling is the maximum schedular rating available for tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular ratings for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran's service-connected tinnitus results in ringing in the ears.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular rating for the service-connected disability is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The Board finds that no further action is necessary to comply with VA's duties to notify and assist as the law is dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In any case, a standard notice letter was provided in March 2010 and all of the potentially relevant evidence pertaining to the tinnitus claim has been obtained.


ORDER

A rating higher than 10 percent for service-connected tinnitus is denied.  



REMAND

The Veteran claims that his service-connected hearing loss, hypertension, status-post discectomy and laminectomy with herniated nucleus pulposus at L4-5, and radiculopathy of the right lower extremity should be granted higher disability ratings.

The most recent VA examination for hypertension was in April 2011 and the most recent VA examinations for hearing loss, status-post discectomy and laminectomy with herniated nucleus pulposus at L4-5, and radiculopathy of the right lower extremity were in April 2010.

Since those examinations, the Veteran has indicated that his hypertension is uncontrolled and unstable.  He has also indicated that he experiences flare-ups of his back and right leg, and that he is unable to fully bend and has numbness and pain.  Thus, these service-connected disabilities may have increased in severity since the most recent VA examinations from several years ago.  The Veteran's hearing loss may have also worsened.  The Board therefore finds that these four claims should be remanded to afford the Veteran new examinations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In light of the remand, more recent VA treatment records should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated since April 2012.

2.  Thereafter, schedule the Veteran for appropriate VA examinations to ascertain the current severity of his service-connected bilateral sensorineural hearing loss, hypertension, status-post discectomy and laminectomy with herniated nucleus pulposus at L4-5, and radiculopathy of the right lower extremity.  The entire claims file must be reviewed by the examiner, to include any electronic files.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must also identify all currently present manifestations of the Veteran's bilateral hearing loss, to include puretone thresholds, speech recognition scores, and an opinion as to the overall effect the Veteran's service-connected hearing loss has on his occupational and daily functioning.  

The examiner must also identify all currently present manifestations of the Veteran's hypertension, to include diastolic and systolic pressure readings.

The examiner must also identify all currently present manifestations of the Veteran's status-post discectomy and laminectomy with herniated nucleus pulposus at L4-5, and radiculopathy of the right lower extremity.  Both neurological and orthopedic manifestations must be recorded and the examiner is to address: 

a).  Range of motion of the thoracolumbar spine in degrees of forward flexion, extension, right and left lateral flexion, and right and left rotation, and any additional functional loss due to pain, weakness, fatigability, pain on movement, including during flare-ups or with repetitive use; if feasible, any additional functional loss should be expressed in terms of degrees of additional limitation; 

b).  Any incapacitating episodes, necessitating bed rest and treatment by a physician, and the total duration of the incapacitating episodes during the past 12 months; 

c).  Whether there is favorable or unfavorable ankylosis of the thoracolumbar spine, or of the entire spine; 

d).  The current severity of the service-connected peripheral neuropathy of the right and left lower extremities; and,

e).  The presence and severity of any neurological abnormalities of the right and left lower extremities associated with the Veteran's service-connected lumbar spine disability must be determined.  The examiner is to identify any symptoms (including, but not limited to, any paresthesia or other neurological pathology in the Veteran's right and left lower extremities, and/or any bowel or bladder impairment) due to disc syndrome and describe the nerve(s) affected by nerve root compression.  

The examiner must provide a complete rationale for any opinion given.

2.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


